*DETAILED ACTION*
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Priority
This application is a CON of 16/144,499 filed on 09/27/2018 (ABN), which is a CON of 14/427,767 filed on 03/12/2015 (ABN), which is a 371 of PCT/IB2013/058502 filed on 09/12/2013, claiming foreign priority in Portuguese application 106532 filed on 09/12/2012.
Claim Status
Claims 1-7, 9-11, 13-19, 22, 23, and 25 are pending and examined. Claims 8, 12, 20, 21, and 24 were cancelled. 
Information Disclosure Statement
The following citations were amended to include correct page numbers: 12-25, 27-30, 33-38, 40-46, 49-58, 60, 62-68, 71, 72, 87, 88, 90, 91, 93, 94, 96, 97, 102, 105, 106, and 107.
Citation 87 was amended to include author name.
Citation 21 was amended to correct Journal name from BUMS to BURNS.
Citations 74, 75, 77, 78, 79, 81, 82, 100, 101, 103, 104, and 107-109 were amended by deleting document titles because document titles are not correct. 
Citations 90 and 96 were amended to include the source and year. 
The following non-patent literature documents were not considered:
Citation 11 is a duplicate of citation 76.
Citations 26, 39, and 69 are duplicates of citation 30.
Citation 31 is a duplicate of citation 28.
Citation 47 is a duplicate of citation 49.
Citations 48 and 61 are duplicates of citation 42.
Citation 106 is a duplicate of citation 1.
Documents cited under 59, 70, 73, 95, 98 were not submitted to the Office.
Compliance with Sequence Rules
This application contains sequence disclosures that are encompassed by the definitions for nucleotide and/or amino acid sequences set forth in 37 CFR 1.821(a)(1) and (a)(2). However, this application fails to comply with the requirements of 37 CFR 1.821 through 1.825 for the following reason(s). Applicant’s attention is directed to the final rule making notice published at 55 FR 18230 (May 1, 1990), and 1114 OG 29 (May 15, 1990). If the effective filing date is on or after July 1, 1998, see the final rulemaking notice published at 63 FR 29620 (June 1, 1998) and 1211 OG 82 (June 23, 1998). The specification at page 11 in line 1, discloses two amino acid sequences in excess of 3 amino acids that are not accompanied by a SEQ ID NO.
If these sequences are listed in the current Sequence Listing, then the specification should be amended to include the appropriate SEQ ID NOS in each of the passages referred to above. If these sequences are not in the current Sequence Listing, then in addition to amending the disclosure to include appropriate SEQ ID NOS, Applicant must also provide:
A substitute computer readable form (CRF) copy of the “Sequence Listing”.
A substitute paper copy of the “Sequence Listing”, as well as an amendment directing its entry into the specification.
A statement that the content of the paper and computer readable copies are the same and, where applicable, include no new matter, as required by 37 C.F.R. 1.821(e) or 1.821(f) or 1.821(g) or 1.825(b) or 1.825(d).
To Download Patentin Software, visit http://www.uspto.gov/web/patents/software.htm For questions regarding compliance to these requirements, please contact:
•    For Rules Interpretation, call (571) 272-2510
•    For CRF Submission Help, call (571) 272-2501/2583
•    For Patentin Software Program Help, call Patent EBC at 1-866-217-9197 or directly at 703-287-0200 between the hours of 6 a.m. and 12 midnight, Monday through Friday, EST.
•    Send e-mail correspondence for Patentin Software Program Help @ ebc@uspto.gov. 

Appropriate correction is required.
Claim Objections
Claim 3 recites “between 10-100 nm”. The claim is objected to because “10-100” is a single entity and two points are required when describing a range with “between”. For example, between 10 and 100 nm. 
Claim 6 is objected to because it ends with two periods. 
Claim 15 is objected to because it recites acronyms HEPES, TAPS, TAPSO, TES, MOPS, PIPES, SSC, and MES. Claim 17 is objected to because it recites the acronym PEG.   The claims are required to recite the full chemical name at least once, and the acronym may be used thereafter.
Claim Rejections -35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-7, 9-11, 13-19, 22, 23, and 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 1 is indefinite for several reasons. First, the claim does not recite an “and” or an “or” between “an antimicrobial peptide” and “a nanoparticle bound to said antimicrobial peptide”, and it is unknown if both are required or the two are alternatives of each other. Second, if both elements are required, it is not clear if “an antimicrobial peptide” is required in addition to “a nanoparticle bound to said antimicrobial peptide”. For example, it is not clear if the claim requires “an antimicrobial peptide” that in a different form, such as unbound or bound to a surface other than a nanoparticle.  
Claim 1 recites the limitation "the article" in line 4. There is insufficient antecedent basis for this limitation in the claim. Rejection may be obviated by replacing “articles” with “an article” in line 1 of the claim. 
Claim 2 recites the limitation "said nanoparticles" in line 1. There is insufficient antecedent basis for this limitation in the claim. Claim 1 provides antecedent basis for “said nanoparticle”, singular, and it is recommended to amend claim 2 to recite “said nanoparticle”. In the event that applicant accepts the suggested amendment, it is further recommended to replace “a metal nanoparticles” with “a metal nanoparticle” so that the claim is grammatical. 
Claim 6 is indefinite because it is missing an “and” between the last two peptides in the list. Claim 15 is indefinite because it is missing an “and” between the last two buffers in the list. The claims are indefinite because it is unknown how the listed elements are related to each other.
Claim 13 describes the product as being “obtainable”. The scope of the product is not clear because the product is not required to be obtained using an antimicrobial peptide as template. Rejection may be obviated by replacing “obtainable” with “obtained by”.
Claim 13 recites the limitation "said nanoparticles" in lines 1-2. There is insufficient antecedent basis for this limitation in the claim. 
Claim 13 is further indefinite because it does not recite any active, positive steps delimiting how the use of an antimicrobial peptide as template is actually practiced.  
Regarding claim18, the phrase "preferentially" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.
Claim 19 recites the limitation "said metal" in line 1. There is insufficient antecedent basis for this limitation in the claim. Claim 19 depends from claim 2, which recites “metal” in two occurrences, and it is not clear to which of the two metals “said metal” refers. 
Claim 25 recites the limitation "the mixture" in line 4. There is insufficient antecedent basis for this limitation in the claim.
Claim 25 recites the limitation "the article" in lines 5, 6, and 7. There is insufficient antecedent basis for this limitation in the claim.
Claim 25 recites the limitation "the functionalized article" in line 8. There is insufficient antecedent basis for this limitation in the claim.
Claim 25 recites the limitation "said heated mixture" in line 8. There is insufficient antecedent basis for this limitation in the claim.
Claim 25 is a method claim described as comprising the following steps, followed by 5 steps. The claim is indefinite because it is unknown if the recited steps are all require or are alternatives. 
Claim 25 is a process claim for coating articles with the antimicrobial coating composition of claim 1. The claim is indefinite because none of the recited steps mention the antimicrobial composition of claim 1.
Claim 25 is further indefinite because the relationship between the five steps is unknown. 
Claim 25 is indefinite to the extent that it cannot be searched for prior art. 
Claims 3-5, 7, 9-11, 14, 16, 17, 22, and 23 are indefinite because they depend from indefinite claim 1.
Claim Rejection — 35 USC § 102(b)
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless —
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 1, 2, 7, 9, 10, 13, 14, 16, 17, and 19 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Leptihn et al. (BMC Biology, vol. 7, pages 1-13, Published May 11, 2009 — of record in IDS dated 05/03/2021).
The claims encompass an antimicrobial coating composition for coating articles comprising an antimicrobial peptide and a nanoparticle bound to said antimicrobial peptide, wherein the composition is suitable to be bonded to the surface of the article.
Claims 1, 2, 14, and 19 are anticipated because Leptihn discloses covalently bonding 10 nm nanogold particles to streptavidin, then conjugating in a 1:1 ratio with N-terminal biotinylated S1 peptide. Non-biotinylated S1 was added in a ratio of 1:5 (nanogold:peptide). The conjugate composition is described as a solution and it is combined with E. coli bacteria suspended in PBS buffer (paragraph bridging pages 9-10). S1 peptide is an antimicrobial peptide (Abstract). The composition of Leptinh contains the same elements as the claimed composition, and it would have been reasonable to conclude that it is suitable to be coated on and bonded to the surface of an article.
Claims 7, 9, 10, 22, and 23 are anticipated because Leptihn teaches binding S1-Qdot conjugates to immobilized bacteria, which have been attached to a glass slide by polylysine (page 11, second full paragraph in the left column). Polylysine meets the limitation of a binder that is a polycation. Glass slide meets the limitation of an article. Glass plate meets the limitation of a medical device. The term “medical device” is not defined by the application and it is given its plain and ordinary meaning. A glass plate is used in medical research and qualifies as a medical device. 
Claim 13 is a product by process claim that describes how the nanoparticle is obtainable.  The claim is anticipated because the prior art teaches the same structure as claimed and the prior art products could have been produced by the claimed process of making the claimed nanoparticle. MPEP 2113 states “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted) (Claim was directed to a novolac color developer. The process of making the developer was allowed. The difference between the inventive process and the prior art was the addition of metal oxide and carboxylic acid as separate ingredients instead of adding the more expensive pre-reacted metal carboxylate. The product-by-process claim was rejected because the end product, in both the prior art and the allowed process, ends up containing metal carboxylate. The fact that the metal carboxylate is not directly added, but is instead produced in-situ does not change the end product.). Furthermore, "[b]ecause validity is determined based on the requirements of patentability, a patent is invalid if a product made by the process recited in a product-by-process claim is anticipated by or obvious from prior art products, even if those prior art products are made by different processes." Amgen Inc. v. F. Hoffman-La Roche Ltd., 580 F.3d 1340, 1370 n 14, 92 USPQ2d 1289, 1312, n 14 (Fed. Cir. 2009). However, in the context of an infringement analysis, a product-by-process claim is only infringed by a product made by the process recited in the claim. /d. at 1370 ("a product in the prior art made by a different process can anticipate a product-by-process claim, but an accused product made by a different process cannot infringe a product-by-process claim" ).

Claims 16 and 17 are anticipated because Leptihn teaches preparation of Qdot-labeled antimicrobial peptides by binding Qdot655 ITK amino (PEG) quantum dots with streptavidin,
followed by binding with biotinylated peptides (first full paragraph in the left column on page 10).
Claim Rejections — 35 USC § 103(a)
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.
Patentability shall not be negatived by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre- AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre- AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-ATA 35 U.S.C. 103 (a).

Claims 1-3, 7, 9, 10, 13, 14, and 16-19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Leptihn et al. (BMC Biology, vol. 7, pages 1-13, Published May 11, 2009 — of record in IDS dated 05/03/2021).
The claims encompass an antimicrobial coating composition for coating articles comprising an antimicrobial peptide and a nanoparticle bound to said antimicrobial peptide, wherein the composition is suitable to be bonded to the surface of the article.
Limitations of claims 1, 2, 7, 9, 10, 13, 14, 16, 17, and 19 are disclosed by Leptihn as explained above.
With respect to claim 3, the claimed particle size range of between 10 nm and 100 nm is prima facie obvious because Leptihn teaches a particle size of 10 nm, which is close enough to the range of between 10 nm and 100 nm, that a person of ordinary skill the art would have expected the prior art particle size and the claimed particle size range to have similar properties.
MPEP 2144.05(1) states “a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium. "The proportions are so close that prima facie one skilled in the art would have expected them to have the same properties.").”.
With respect to claim 18, the antimicrobial peptide concentration is prima facie obvious because Leptihn teaches a composition comprising 500 nM of the antimicrobial peptide (paragraph bridging pages 9-10), which is close enough to the range of between 0.5 and 1 mM, that a person of ordinary skill the art would have expected the prior art concentration and the claimed concentration range to have similar properties.

Claims 1-7, 9, 10, 13-17, 19, 22 and 23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Loose et al. (Pub. No. US 2007/0254006 Al, Published November 1, 2007 – of record in IDS 05/03/2021).
The claims encompass an antimicrobial coating composition for coating articles comprising an antimicrobial peptide and a nanoparticle bound to said antimicrobial peptide, wherein the composition is suitable to be bonded to the surface of the article.
The teachings Loose are related to compositions comprising an antimicrobial peptide immobilized on a substrate using a coupling agent or tether (Abstract). The peptide can be immobilized on the substrate using covalent or non-covalent methods. Suitable coupling agents include small molecules and polymers. In one embodiment, the substrate is modified with a hydrophilic polymer to which the peptide is subsequently tethered (paragraph 0016).
Antimicrobial peptide includes oligopeptides, polypeptides, or peptidomimetics that kill or inhibit the growth of microorganisms. Examples of antimicrobial peptides include cathelicidins, defensins, protegrins, magainin, dermaseptin, and melittin, among others (paragraph 0026). The substrate includes metallic materials including titanium (paragraphs 0048 and 0049). Substrates may be in the form of nanoparticles (paragraph 0052). Paragraphs 0057-0062 describe suitable peptidomimetics. Hydrophilic tethers include PEG (paragraph 0077).
With respect to claims 1, 2, and 19, it would have been prima facie obvious to a person of ordinary skill in the art at the time of the invention to have formed a composition comprising an antimicrobial peptide bound to a titanium nanoparticle, with a reasonable expectation of success because Loose teaches an antimicrobial peptide bound to a substrate selected from a nanoparticle where the substrate is selected from a metal such as titanium. The prior art composition is structurally the same as claimed composition, and it would have been reasonable to conclude that it is suitable to be bonded to a surface of an article.
With respect to claim 3, it would have been obvious to have utilized titanium nanoparticles having a particle size between 1 nm and 1000 nm, with a reasonable expectation of success because Loose requires the particles to be nanoparticles which by definition are particles of nanometer size. The claimed particle size is obvious because it is encompassed by the prior art range.
With respect to claims 4-6, it would have been obvious to have selected cecropin- melittin hybrid peptide having SEQ ID NO:5 as the antimicrobial peptide, with a reasonable expectation of success because Loose teaches cecropin-melittin hybrid peptide having SEQ ID NO:5 as a suitable antimicrobial peptide that may be attached to the substrate (paragraphs 0122 and 0156). Cecropin-melittin hybrid peptide having SEQ ID NO:5 has a C-terminal cysteine.
Further, with respect to claim 5, it would have been obvious to have selected a peptidomimetic as the antimicrobial peptide, with a reasonable expectation of success because Loose teaches that peptidomimetics are suitable for use as antimicrobial peptides (paragraphs 0057-0062).
With respect to claims 7, 9, and 10, it would have been prima facie obvious to have bonded the antimicrobial peptide to the nanoparticle substrate via a hyaluronic acid tether (paragraph 0078), with a reasonable expectation of success because Loose teaches hyaluronic acid as a suitable tether for attaching the antimicrobial peptide to the substrate. Hyaluronic acid is a polyanion.
With respect to claims 22 and 23, it would have been prima facie obvious to a person of ordinary skill in the art at the time of the invention to have formulated a polymerizable composition comprising nanoparticles bonded to antimicrobial peptides and coated the surface of a substrate to chemically modify the substrate, with a reasonable expectation of success because Loose teaches that a coating includes polymerizable compositions that may be coated on the surface of a substrate to chemically modify the surface of the substrate (paragraph 0042). The antimicrobial peptide may be incorporated in the polymerizable composition in the form of nanoparticles bonded to the antimicrobial peptide. It would have been obvious to have coated the composition onto the surface of a medical substrate because Loose teaches that substrates include medical devices (paragraph 0052).
Claim 13 is a product by process claim, and the composition of Loose comprising a nanoparticle bonded to an antimicrobial peptide could have been produced by the claimed process. MPEP 2144.05(I) states in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exist.
With respect to claims 14 and 15, it would have been prima facie obvious to a person of ordinary skill in the art at the time of the invention to have bonded the antimicrobial peptide of SEQ ID NO: 5 to titanium nanoparticles and combined the modified nanoparticles with a composition comprising red blood cells in NaCl and Tris buffer at pH 7.0 in order to test hemolysis effect of the peptide, with a reasonable expectation of success because Loose teaches that the effect of the antimicrobial peptide on hemolysis is tested by combining the immobilized antimicrobial peptide surface with red blood cells in NaCl and Tris buffer at pH 7.0.
With respect to claims 16 and 17, it would have been prima facie obvious to a person of ordinary skill in the art at the time of the invention to have bonded the antimicrobial peptide to the titanium nanoparticles via a hydrophilic tether PEG, with a reasonable expectation of success because Loose teaches that PEG is a useful hydrophilic tether for bonding the antimicrobial peptide to the surface.
Combining prior art elements according to known methods to obtain predictable results supports obviousness and the selection of a known material based on its suitability for its intended use supports obviousness.

Claim 11 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Loose et al. as applied to claims 1-7, 9, 10, 13-17, 19, 22 and 23 above, and further in view of Sileika et al. (Applied Materials and Interfaces, Published November 1, 2011, Pages 4602-4610 – of record in IDS dated 05/03/2021).
Claim 11 requires the composition of claim 9 wherein said polymer is a polydopamine.
The teachings of Loose are relied upon as summarized above. Although, Loose teaches modifying the substrate surface with a polymer prior to attaching the antimicrobial peptide (0117-0121), they do not teach polydopamine.
The teachings of Sileika et al. are related to antibacterial performance of polydopamine- modified polymer surfaces containing passive and active components (Title). The purpose of Sileika is to impart antifouling and antimicrobial properties to a substrate, and exploiting the ability of polydopamine to immobilize polymers. Polydopamine was deposited on a polycarbonate substrate from alkaline aqueous solution followed by grafting of antifouling polymer polyethylene glycol and deposition of silver (Abstract). Under mild alkaline aqueous conditions and in the presence of oxygen, dopamine polymerizes to form thin adherent films of polydopamine on virtually any surface. Moreover, exposed reactive groups of the polydopamine coatings enable further functionalization of the coating through covalent grafting of polymers and deposition of metal films (page 4603 third full paragraph in the left column).
The teachings of Loose and Sileika are related to surfaces grafted with PEG and coated with antibacterial compounds, and it would have been obvious to have combined their teachings because they are in the same field of endeavor. It would have been prima facie obvious to a person of ordinary skill in the art at the time of the invention to have formed titanium nanoparticles with a polydopamine coating, prior to grafting with PEG and antimicrobial peptide, with a reasonable expectation of success because Loose teaches that the surface of the substrate may be coated with a polymer prior to grafting the surface with the antimicrobial peptide (paragraphs 0117-0121), and it would have been obvious to have selected polydopamine because Sileika teaches that polydopamine is a suitable polymer for attaching PEG to surfaces.
Combining prior art elements according to known methods to obtain predictable results supports obviousness.
Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALMA PIPIC whose telephone number is (571)270-7459.
The examiner can normally be reached on 8-5 M-F. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on (571) 272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Alma Pipic/
Primary Examiner, Art Unit 1617